UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 2653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Fund May 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.8% Rate (%) Date Amount ($) Value ($) Alabama.8% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 13,273,350 Alaska.9% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 6,733,151 Anchorage, Electric Utility Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 12/1/15 6,135,000 7,369,546 Arizona2.7% Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 5.85 3/1/28 7,750,000 7,749,147 Arizona Health Facilities Authority, Revenue (Banner Health) 6.00 1/1/30 11,000,000 11,126,500 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 9,905,670 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 7,250,000 6,038,743 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 4,815,000 4,846,731 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 4,185,000 3,780,478 California16.1% California, Economic Recovery Bonds 5.00 7/1/20 11,000,000 12,640,870 California, GO (Insured; AMBAC) 6.00 4/1/17 6,080,000 7,329,987 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,777,655 California, GO (Various Purpose) 5.75 4/1/31 18,325,000 19,665,474 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 16,766,700 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 15,096,060 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Kern County Tobacco Funding Corporation) 6.25 6/1/37 6,100,000 4,872,558 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 6,929,200 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/16 6,330,000 6,477,552 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 17,350,000 18,713,189 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.50 12/1/11 60,000 a 61,597 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 4,000,000 4,191,720 California Public Works Board, LR (Department of Mental Health) (Coalinga State Hospital) 5.13 6/1/29 5,000,000 4,835,700 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.38 12/1/37 10,325,000 9,248,102 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 5,000,000 5,212,200 Chula Vista, IDR (San Diego Gas and Electric Company) 5.50 12/1/21 11,725,000 12,287,448 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 5,000,000 5,300,800 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,000,000 b 13,318,500 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/13 28,495,000 a 31,247,617 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 18,690,000 14,415,223 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 16,155,000 10,914,318 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 10,532,198 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 7,771,470 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.50 11/1/30 13,555,000 14,941,134 San Mateo County Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/25 10,000,000 c 4,607,200 Colorado1.0% Arkansas River Power Authority, Power Improvement Revenue (Insured; XLCA) 5.25 10/1/32 5,860,000 5,272,769 Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,226,080 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/20 6,740,000 c 3,839,441 University of Colorado Hospital Authority, Revenue 5.00 11/15/37 4,000,000 3,487,040 Delaware.4% Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/26 6,245,000 6,855,574 Florida6.0% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 10,000,000 10,720,500 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 6,000,000 6,511,860 Florida Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/18 5,420,000 6,401,887 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.10 7/1/31 3,100,000 3,128,210 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 5.25 11/15/16 265,000 a 318,482 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 4,986,150 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 5,049,800 Miami-Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/26 5,000,000 5,182,150 Orange County, Tourist Development Tax Revenue (Insured; AMBAC) 5.00 10/1/24 10,110,000 10,271,356 Orlando Utilities Commission, Water and Electric Revenue 6.75 10/1/17 15,875,000 18,554,224 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 7,000,000 6,888,910 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 5,000,000 4,642,250 Tampa, Utility Tax and Special Revenue (Insured; AMBAC) 5.75 10/1/13 9,100,000 10,060,869 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 6,038,100 Georgia3.8% Atlanta, Water and Wastewater Revenue 5.00 11/1/14 5,000,000 5,551,150 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 10,000,000 11,029,800 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 5,500,000 5,629,305 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 8,590,000 9,241,036 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.00 9/1/30 13,000,000 12,595,180 Milledgeville and Baldwin County Development Authority, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) (Prerefunded) 5.63 9/1/14 5,100,000 a 5,925,843 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/21 7,500,000 8,296,350 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,393,110 Idaho.9% Idaho Housing Agency, MFHR 6.70 7/1/24 6,945,000 6,952,848 Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 7,634,455 Illinois6.8% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 5,175,000 5,515,618 Chicago, General Airport Third Lien Revenue (Chicago International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/23 21,370,000 22,372,894 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/18 10,000,000 10,610,200 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 15,000,000 15,293,250 Illinois, GO 5.00 1/1/17 5,145,000 5,584,795 Illinois, GO 5.00 1/1/22 5,000,000 5,126,050 Illinois, GO 5.00 1/1/25 5,000,000 4,922,350 Illinois, GO 5.00 3/1/28 2,500,000 2,438,875 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,511,515 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Prerefunded) 5.50 8/15/14 22,310,000 a 25,571,945 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 5,000,000 4,454,800 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 5,500,000 5,471,400 Indiana1.0% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 17,400,000 15,960,150 Iowa.2% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 5,000,000 4,017,100 Kansas1.5% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 5,000,000 4,479,950 Wichita, Hospital Facilities Improvement Revenue (Christi Health System) 5.50 11/15/26 7,000,000 7,065,940 Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.60 9/1/23 12,010,000 13,290,386 Kentucky.9% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,584,002 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 6,500,000 6,522,555 Louisiana1.7% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,061,200 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 6,800,040 Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/29 12,820,000 13,201,523 New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,162,450 Maryland.1% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,436,225 Massachusetts3.0% Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/24 12,000,000 13,296,840 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 11,479,160 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 5,000,000 5,108,050 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,071,730 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 6,250,000 5,555,688 Massachusetts Municipal Wholesale Electric Company, Power Supply System Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/13 10,000,000 10,296,000 Michigan2.1% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 8,000,000 9,351,200 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 4,946,100 Michigan Hospital Finance Authority, Revenue (McLaren Health Care) 5.63 5/15/28 4,575,000 4,722,132 Michigan Strategic Fund, LOR (The Dow Chemical Company Project) 6.25 6/1/14 6,500,000 7,030,660 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 5,205,000 4,828,731 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 4,525,000 3,961,411 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized: FNMA and GNMA) 6.25 12/1/32 3,195,000 3,387,211 Missouri.7% Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 10,000,000 11,351,600 Nebraska1.9% Omaha Public Power District, Electric Revenue 5.50 2/1/14 28,765,000 30,639,327 Nevada1.0% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 5,000,000 5,067,800 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 12,000,000 12,020,280 New Hampshire1.0% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 6.00 5/1/21 15,500,000 15,588,350 New Jersey7.4% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 9,505,000 9,484,469 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 11,120,000 10,554,326 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 7,500,000 8,279,475 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 10,000,000 10,474,300 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/18 7,750,000 8,909,168 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/19 7,000,000 7,762,160 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/20 12,645,000 14,618,885 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/27 14,750,000 14,925,968 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/18 10,000,000 10,860,900 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 975,000 820,736 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 5,780,000 4,231,480 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 4,650,000 3,391,106 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 3,000,000 a 3,371,910 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 12,065,000 a 13,618,007 New Mexico.6% New Mexico Finance Authority, State Transportation Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 6/15/14 8,000,000 a 9,102,960 New Mexico Mortgage Financing Authority, Mortgage-Backed Securities Revenue (Collateralized: FNMA and GNMA) 6.80 1/1/26 615,000 644,612 New York11.3% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 25,000,000 d,e 26,830,750 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 9,887,220 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 12/1/13 25,860,000 28,908,894 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 17,025,000 20,233,361 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 8,250,000 8,271,285 New York City, GO 5.25 8/15/24 18,500,000 19,963,350 New York City, GO (Prerefunded) 5.75 3/1/13 13,305,000 a 14,548,884 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/25 14,625,000 15,135,266 New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 1,750,000 1,757,665 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 7,450,000 7,709,111 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 10,995,585 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 5,000,000 4,731,600 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,500,000 6,074,900 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/17 8,090,000 9,122,203 Ohio.4% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 8,000,000 6,891,200 Oregon.5% Oregon, GO (State Property - Various Projects) 5.00 5/1/20 2,000,000 2,386,620 Oregon Department of Administrative Services, Lottery Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 5,000,000 5,371,900 Pennsylvania2.1% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 5,000,000 5,534,250 Delaware County Industrial Development Authority, Charter School Revenue (Chester Community Charter School Project) 5.25 8/15/30 8,015,000 6,892,579 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 11,750,000 11,941,760 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 5,000,000 5,410,100 Philadelphia School District, GO 5.25 9/1/23 5,000,000 5,317,800 South Carolina1.3% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 15,000,000 15,735,450 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,340,000 5,918,856 Tennessee.4% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,000,000 4,762,400 Memphis-Shelby County Airport Authority, Special Facilities Revenue (Federal Express Corporation) 5.05 9/1/12 2,000,000 2,086,540 Texas10.3% Austin, Water and Wastewater System Revenue 5.00 11/15/27 10,000,000 10,879,500 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/14 15,070,000 15,365,673 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 10,000,000 10,193,200 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 5,865,000 5,864,238 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children's Hospital Project) 5.25 10/1/29 4,000,000 4,116,640 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 7,000,000 7,726,530 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/21 18,075,000 19,852,495 Laredo, Waterworks and Sewer System Revenue 5.25 3/1/30 10,950,000 11,509,545 Lewisville Independent School District, Unlimited Tax School Building Bonds 5.00 8/15/28 10,000,000 10,784,100 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 15,000,000 15,416,400 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 10,000,000 10,010,300 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 9,470,000 10,670,323 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/26 20,000,000 21,647,400 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 12,000,000 12,067,440 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.50 8/15/39 2,500,000 2,428,325 Virginia2.5% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,770,855 Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/15 10,000,000 a 11,121,500 Upper Occoquan Sewage Authority, Regional Sewerage System Revenue (Insured; National Public Finance Guarantee Corp.) 5.15 7/1/20 5,210,000 6,124,616 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,283,990 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 13,470,000 14,063,354 Washington2.3% Bellevue, Limited Tax GO (New City Building) (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/39 10,520,000 11,478,372 Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/17 4,000,000 4,538,040 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 10,060,000 10,893,270 Washington, GO (Various Purpose) 5.00 2/1/28 10,000,000 10,813,300 West Virginia.4% West Virginia, Infrastructure GO (Insured; FGIC) (Prerefunded) 6.50 11/1/16 2,600,000 a 3,354,000 West Virginia State Building Commission, Subordinate LR (West Virginia Regional Jail and Correctional Facility Authority) (Insured; AMBAC) 5.38 7/1/21 2,505,000 2,573,587 Wisconsin.9% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.63 2/15/29 9,600,000 9,600,960 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,020,550 U.S. Related3.7% Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/16 5,000,000 5,321,200 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 5,000,000 5,050,650 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 5,000,000 5,311,150 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,000,000 9,902,200 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 5,000,000 4,729,400 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/36 23,400,000 c 3,803,436 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 4,882,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 5,000,000 5,148,650 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,000,000 5,291,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,500,000 11,812,340 Total Long-Term Municipal Investments (cost $1,567,783,237) Short-Term Municipal Coupon Maturity Principal Investments.8% Rate (%) Date Amount ($) Value ($) California.7% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.11 6/1/11 2,100,000 f 2,100,000 California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.10 6/1/11 5,000,000 f 5,000,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.13 6/1/11 1,000,000 f 1,000,000 Irvine Assessment District Number 05-21, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.13 6/1/11 2,200,000 f 2,200,000 New York.1% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.13 6/1/11 100,000 f 100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.13 6/1/11 2,200,000 f 2,200,000 Total Short-Term Municipal Investments (cost $12,600,000) Total Investments (cost $1,580,383,237) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, this security were valued at $26,830,750 or 1.6% of net assets. f Variable rate demand note - rate shown is the interest rate in effect at May 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $1,580,383,237. Net realized appreciation on investments was $47,927,883 of which $73,504,901 related to appreciated investment securities and $25,577,018 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,628,311,120 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Bond Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: July 25, 2011 By: /s/ James Windels James Windels Treasurer Date: July 25, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
